          Case 3:17-cv-00239-DPM Document 74 Filed 05/26/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

DANIEL CORBY                                                   PLAINTIFF

v.                          No. 3:17-cv-239-DPM

JASON BOLING, Individually as a Police
Officer for the City of Paragould, Arkansas                 DEFENDANT

                                   ORDER
       1. Neither party proposed voir dire questions or objected to the
Court's draft jury instructions.         The voir dire and preliminary
instructions, Doc. 72-1 & 72-2, are therefore locked in, with one change
noted below.       We'll revisit the draft final instructions and verdict
during trial.
       2. The Court will take some precautions in light of COVID-19.
We'll have a jury of seven and a venire of twenty-four.              FED. R.
CIV.   P. 48(a);   Krumwiede v. Mercer County Ambulance Service, Inc.,
116 F.3d 361, 363 (8th Cir. 1997). Rather than calling eighteen, we'll
question the venire as a whole. The Court will require distancing at all
times.     The Court encourages counsel to work from the table.
Whenever practicable, members of the venire, the jury, counsel, and
others must wear masks. And everyone must sit at least six feet apart.
 Case 3:17-cv-00239-DPM Document 74 Filed 05/26/20 Page 2 of 2




So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge




                             -2-
